UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-52214 NEWPORT GOLD, INC. (Exact name of Registrant as Specified in its Charter) Nevada 98-0583391 (State or other jurisdiction of incorporation orIdentification No.) (I.R.S. Employer organization) 8 Nettleton Court Collingwood, Ontario, Canada L9Y 5B9 (Address of principalexecutive offices) (Zip Code) (905) 542-4990 (Registrant’s Telephone Number, Including Area Code) Not applicable (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). YesoNox State the number of shares outstanding of each of the Issuer’s classes of common stock, as of the latest practicable date: Common, $.001 par value per share; 57,310,070 outstanding as of August 12, 2013. NEWPORT GOLD, INC. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements. 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 17 Item 4. Controls and Procedures. 17 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 18 Item 3. Default upon Senior Securities. 18 Item 4. Mine Safety Disclosures. 18 Item 5. Other Information. 18 Item 6. Exhibits. 19 SIGNATURES 19 PART I - FINANCIAL INFORMATION Item 1.Financial Statements NEWPORT GOLD, INC. INDEX Page CONSOLIDATED BALANCE SHEETS 2 CONSOLIDATED STATEMENTS OF OPERATIONS ANDCOMPREHENSIVE LOSS 3 CONSOLIDATED STATEMENTS OF CASH FLOWS 4 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 5-11 1 NEWPORT GOLD, INC. (An Exploration Stage Company) Consolidated Balance Sheets (In U.S. Dollars) June 30, December 31, (unaudited) Assets Current Cash and cash equivalents $ $ Prepaid expenses Long-term Mineral interests (Note 5) Equipment (Note 6) - - Total Assets $ $ Liabilities Current Accounts payable and accrued liabilities $ $ Accrued officers salaries (Note 7) - Due to related parties (Note 7) Total Liabilities Stockholders' Deficit Common stock - Authorized 100,000,000 common shares with a par value of $0.001 per share. Issued and outstanding 57,310,070 at June 30, 2013 and December 31, 2012. (Note 8) Additional paid-in capital Subscriptions receivable - - Accumulated other comprehensive income Accumulated deficit - during exploration stage ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ Going concern (Note 2) The accompanying notes are an integral part of these consolidated financial statements. 2 NEWPORT GOLD, INC. (An Exploration Stage Company) Consolidated Statements of Operations and Comprehensive Loss (In U.S. Dollars) Three Months Three Months Six Months Six Months July 16, 2003 ended ended ended ended (inception) to June 30, June 30, June 30, June 30, June 30, (unaudited) (unaudited) (unaudited) (unaudited) (unaudited) Expenses Officers compensation $ Accounting and legal Geological consulting fees Office and travel Interest Bank charges - - Write-down of mineral interest - Investor relations - Consulting - Resource property expenditures - Filing and transfer agent fees Occupancy costs - Depreciation - Foreign exchange (gain) ) - ) - ) Net (loss) Foreign currency translation adjustment - Total comprehensive (loss) $ ) $ ) $ ) $ ) $ ) Net loss per share - basic and diluted $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding - basic and diluted The accompanying notes are an integral part of these consolidated financial statements. 3 NEWPORT GOLD, INC. (An Exploration Stage Company) Consolidated Statements of Cash Flows (In U.S. Dollars) Six Months Six Months July 16, 2003 ended ended (inception) to June 30, June 30, June 30, (unaudited) (unaudited) (unaudited) Operating Activities Net (loss) $ ) $ ) $ ) Items not involving cash Depreciation - - Write down of mineral interest - - Imputed interest on loans - - ) ) ) Changes in non cash operating assets and liabilities Prepaid expenses - - ) Reclamation of bonds - - Accounts payable and accrued liabilities Accrued officers salaries - Due to related parties - - Cash Used in Operating Activities ) ) ) Investing Activities Purchase of equipment - - ) Acquisition of mineral interests - - Cash Provided by Investing Activities - - Financing Activities Loan payable-shareholders - - Subscriptions received - - Sale of common shares and warrants - - Cash Provided by Financing Activities - - Inflow/(Outflow) of cash ) ) ) Effect of exchange rate change on cash balances held in foreign currencies - - Cash, Beginning of period - Cash, End of period $ $ $ Supplemental Information: Subscriptions receivable $
